J-A29009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN REDDRUM                               :
                                               :
                       Appellant               :   No. 324 EDA 2016

           Appeal from the Judgment of Sentence December 31, 2015
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): MC-51-MD-0001148-2015


BEFORE:      LAZARUS, J., PLATT*, J., and STRASSBURGER*, J.

MEMORANDUM BY LAZARUS, J.:                           FILED NOVEMBER 16, 2017

       John Reddrum appeals from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, after he was found guilty of

direct criminal contempt1 for failure to appear in court. After careful review,

we affirm.

       On December 31, 2015, the parties appeared in court for a contempt

hearing.     At the hearing, the Commonwealth moved into the record the

Quarter Sessions file concerning Reddrum’s failure to appear in court on

November 25, 2015, and two previous contempt convictions for Reddrum’s

failure to appear in other cases in March and April 2013. Specifically, the

Commonwealth read the information from the file from a computer screen

without actually having a physical copy of the Quarter Sessions file in its
____________________________________________


1
 42 Pa.C.S.A. § 4132(2) (“Disobedience or neglect by officers, parties, jurors
or witnesses of or to the lawful process of the Court.”).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A29009-17



possession. The information from the file also indicated that Reddrum had an

extensive prior history and had just been arrested on a new charge. N.T.

Contempt Hearing, 12/31/15, at 3. Although Reddrum objected to admission

of the quarter sessions file on the bases of it being hearsay and lacking

foundation, the trial judge overruled the objection. Id. at 4-5. Subsequently,

the Commonwealth moved for admission of Reddrum’s two prior contempt

convictions as prior bad acts, pursuant to Pa.R.E. 404(b). Id. at 5. The court

granted the Commonwealth’s motion.

        On December 31, 2015, the trial court found Reddrum in direct criminal

contempt under section 4132(2) (disobedience or neglect of officers, etc.)2

and sentenced him to 40-80 days’ incarceration, with immediate parole after

serving 40 days.       On January 21, 2016, Reddrum filed a timely notice of

____________________________________________


2
    The statutory basis for contempt is found in 42 Pa.C.S. § 4132, which states:

        The power of the several courts of this Commonwealth to issue
        attachments and to impose summary punishments for
        contempts of court shall be restricted to the following cases:

             (1) The official misconduct of the officers of such courts
           respectively.

             (2) Disobedience or neglect by officers, parties,
           jurors or witnesses of or to the lawful process of the
           court.

             (3) The misbehavior of any person in the presence of the
           court, thereby obstructing the administration of justice.

42 Pa.C.S.A. § 4132 (emphasis added).




                                           -2-
J-A29009-17



appeal.3      On appeal, Reddrum presents the following issue for our

consideration:

       Was not the evidence legally insufficient to establish a direct
       criminal contempt under 42 Pa.C.S. § 4132 where the lower court
       erred and abused its discretion by overruling counsel’s objections,
       and allowing into the record: (1) evidence read from a computer
       screen; (2) hearsay offered for the truth of the matter; and (3)
       evidence of [Reddrum’s] prior convictions and/or bench warrants,
       and where the Commonwealth failed to prove that [Reddrum]
       acted with the necessary mens rea?

       In Commonwealth v. Jackson, 532 A.2d 28 (Pa. Super. 1987), our

Court set forth the standard of review of a trial court’s contempt order:

       In considering an appeal from a contempt order, we place great
       reliance on the discretion of the trial judge. Each court is the
       exclusive judge of contempts against its process, and on appeal
       its actions will be reversed only when a plain abuse of discretion
       occurs. In cases of direct criminal contempt, that is, where the
       contumacious act is committed in the presence of the court and
       disrupts the administration of justice, an appellate court is
       confined to an examination of the record to determine if the facts
       support the trial court's decision.

Id. at 31-32 (internal citations omitted).




____________________________________________


3
  Reddrum filed his notice of appeal on January 21, 2016, following the trial
court’s December 31, 2015 judgment of sentence. However, because defense
counsel never filed a Pa.R.A.P. 1925(b) concise statement of errors
complained of on appeal, the trial court found all issues waived in its Rule
1925(a) opinion. Concluding that Reddrum never received the trial court’s
original Rule 1925(b) order, our Court vacated the briefing schedule and
remanded the matter to the trial court to permit Reddrum to file a Rule
1925(b) statement and for the trial judge to file a supplemental Rule 1925(a)
opinion. See Order, 8/28/16.


                                           -3-
J-A29009-17


     Courts have the power to summarily punish those before them of

criminal contempt of court; however, this power is extended only to those

situations where the threat is to the orderly procedure of the court and such

flagrant defiance of the person and presence of the judge before the public

that if not instantly suppressed and punished, demoralization of the court’s

authority will follow. Commonwealth v. Martorano, 563 A.2d 1193 (Pa.

Super. 1989). Criminal contempt is a crime punishable by imprisonment or

fine; sentences of imprisonment for contempt must be imposed according to

the Sentencing Code, 42 Pa.C.S.A. § 9701. Commonwealth v. Falkenhan,

452 A.2d 750, 757 (Pa. Super. 1982) (citation omitted).

     Contempt under § 4132(2) can be sustained only if the following four

elements are present:

     (1) The court's order or decree must be definite, clear, specific
     and leave no doubt or uncertainty in the mind of the person to
     whom it was addressed of the conduct prohibited;

     (2) The contemnor must have had notice of the specific order or
     decree;

     (3) The act constituting the violation must have been volitional;
     and

     (4) The contemnor must have acted with wrongful intent.

        Further, unless the evidence establishes an intentional
        disobedience or an intentional neglect of the lawful
        process of the court, no contempt has been proven.
        Moreover, a conviction for criminal contempt requires proof
        beyond a reasonable doubt.

Commonwealth v. Kolansky, 800 A.2d 937, 940 (Pa. Super. 2002)

(emphasis added) (quotation, quotation marks, and citations omitted). See


                                    -4-
J-A29009-17


Commonwealth v. Marcone, 410 A.2d 759 (Pa. 1980) (direct criminal

contempt consists of misconduct of person in presence of court, or

disobedience to or neglect of lawful process of court, or misbehavior so near

thereto as to interfere with immediate business of court).

      Reddrum first contends that the trial court impermissibly permitted the

Commonwealth to read into the record, from a computer screen, the Quarter

Sessions file. He asserts such evidence is inadmissible hearsay and should

have been excluded from his contempt hearing. We disagree.

      While Reddrum objected to the admission of the file on hearsay grounds,

we note that pursuant to Pennsylvania Rule of Evidence 201(b), a court may

take judicial notice “of a fact that is not subject to reasonable dispute because

it: (1) is generally known within the trial court’s territorial jurisdiction; or (2)

can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.” Pa.R.E. 201(b). Here, Reddrum did not contest

the accuracy of the relevant entries in the Quarter Sessions file, i.e., he did

not claim that he was in fact present for court on November 25, 2015, or in

March 2013 and April 2013. See Commonwealth v. Byrd, 472 A.2d 1141,

1145 (Pa. Super. 1984) (“[a] court may properly take judicial notice of

uncontested notations in the court record.”) (emphasis added). Therefore,

the court did not abuse its discretion in overruling Reddrum’s hearsay

objection and admitting the evidence.




                                       -5-
J-A29009-17


       Reddrum also argues that the evidence is insufficient to find him guilty

of direct criminal contempt because his drug addiction precluded him from

forming the wrongful intent necessary to prove a section 4132(2) violation.4

       In conducting a sufficiency of the evidence review, we view all of the

evidence in a light most favorable to the Commonwealth as the verdict winner,

drawing all reasonable inferences from the evidence in favor of the

Commonwealth. Commonwealth v. Watley, 81 A.3d 108, 113 (Pa. Super.

2013) (en banc). When evidence exists to allow the fact-finder to determine

beyond a reasonable doubt each element of the crimes charged, the

sufficiency claim will fail. Id. In addition, the Commonwealth can prove its

case by circumstantial evidence. Where “the evidence is so weak and



____________________________________________


4
  At the contempt hearing, defense counsel cited to Kolansky, supra, to
support his argument that Reddrum did not have the requisite intent to be
guilty of criminal contempt under section 4132(2). In Kolansky, the trial
court fined the appellant, who was an attorney, and held him to be in direct
criminal contempt for requesting a second trial continuance. The trial judge
noted that the case was scheduled for trial on that date and counsel should
have been prepared for trial. On appeal, our Court reversed appellant’s
judgment of sentence finding that appellant was not disobedient or neglectful
beyond a reasonable doubt where he contended that he was not ready to
proceed in a case because he had not yet secured expert witnesses and where
his workload was unusually large due to a complex civil trial. Our Court further
noted that appellant had made efforts to notify the trial court in advance that
he would not be able to proceed with the case on the day originally scheduled
for trial, sent a letter to the court requesting a continuance, and filed a second
continuance motion advising the trial judge that he was still awaiting discovery
that could include potentially exculpatory evidence for his client. These facts
are inapposite to those presented in the instant case where Reddrum
intentionally failed to appear for trial in November due to his alleged drug
addiction.

                                           -6-
J-A29009-17


inconclusive that, as a matter of law, no probability of fact can be drawn from

the combined circumstances[,]” a defendant is entitled to relief. Id. This

Court is not permitted “to re-weigh the evidence and substitute our judgment

for that of the fact-finder.” Id.

      It is well established that “[t]here is no contempt unless there is some

sort of wrongful intent.” Commonwealth v. Giordano, 386 A.2d 83, 85 (Pa.

Super. 1978) (citations omitted). A degree of intentional wrongdoing is an

element of the offense of criminal contempt. Id. Willfulness is an element of

criminal contempt and must be proved beyond a reasonable doubt. Id.

      Here, the trial court found that Reddrum’s admitted drug addiction

“standing alone” did not make his failure to appear for the November court

proceeding any less willful. Trial Court Opinion, 12/22/16, at 7. Reddrum

testified that his drug problem has kept him from coming to court.        N.T.

Contempt Hearing 12/31/15, at 8. Simply put, Reddrum was aware of the

obligation and purposely failed to meet the commitment. Marcone, supra.

Under such circumstances where a party knowingly and intentionally violates

a court order, a finding of contempt properly issues under section 4132(2).

See Commonwealth v. Edward, 703 A.2d 1058, 1060 (Pa. Super. 1997)

(under 42 Pa.C.S. § 4132, “failure to appear in court pursuant to previous




                                     -7-
J-A29009-17


court process” is “an act of direct criminal contempt when the person is finally

brought to court.”).5

       Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2017




____________________________________________


5
  To the extent that Reddrum contests that his prior contempt convictions are
inadmissible prior bad act evidence, we note that we have already found such
evidence admissible under Rule 201. Moreover, evidence of Reddrum’s failure
to appear in November sufficiently proves contempt under section 4132(2).

                                           -8-